Citation Nr: 0407475	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted service connection 
for PTSD and assigned an initial 10 percent evaluation, 
effective October 16, 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that his PTSD symptomatology is so 
severe that he is entitled to an initial rating in excess of 
10 percent.  He claims that his PTSD is manifested by night 
sweats, nightmares, once-a-month panic attacks, avoidance of 
other people, overreacting to minor problems, homicidal and 
suicidal ideation, flashbacks, a hyper-startle reaction, and 
intrusive thoughts. 

The veteran's level of disability since the effective date of 
the grant of service connection (here, October 2001) is 
central to the initial rating for PTSD.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran has not been afforded a VA examination in 
connection with this appeal.  As such, a psychiatric 
examination is needed to properly determine the nature and 
extent of manifested PTSD symptoms.  Additionally, the Board 
notes that the last psychiatric treatment record contained in 
the claims file, from the VA Medical Center in Little Rock, 
is dated February 2002.  The treating physician notes that 
the veteran was reporting that day for his first therapy 
session and that he was to report at least once a month for 
therapy.  These therapy records should be associated with the 
claims file prior to adjudication of the issue on appeal.  
Also, while on remand, any outstanding records of other 
relevant medical treatment, specifically those documenting 
PTSD symptomatology since October 2001, should be obtained 
for consideration in connection with the veteran's appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the type of 
evidence needed to support his rating 
claim based on governing diagnostic 
criteria, informing him whether he or VA 
is responsible for obtaining such 
evidence, and requesting him to submit 
all relevant evidence in his possession.

2.  The veteran should be specifically 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for PTSD since service.  The 
RO should take the appropriate steps to 
assist the veteran in obtaining any 
identified records that are not already 
in the claims file.  In any case, the RO 
should ensure that relevant VA treatment 
records are associated with the claims 
file, to include therapy and/or clinical 
records from the Little Rock, Arkansas, 
VA Medical Center.  

3.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file must be made available to, 
and be reviewed by, the examiner.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  The examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed must 
be provided.

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
PTSD claim.  Consideration should be 
given to the propriety of staged ratings, 
pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the claim is 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


